[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             JULY 15, 2010
                               No. 09-16037                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 08-01675-CV-RGV-1

STEVEN D. STANLEY,


                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,
Commissioner, Social Security
Administration,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (July 15, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Steven Stanley appeals a decision that affirmed the denial of his application

for disability insurance benefits. 42 U.S.C. § 405(g). Stanley challenges the ruling

on two grounds. First, Stanley challenges the decision not to give controlling

weight to the opinion of his treating physician, Michael Wofford, that Stanley was

totally disabled. Second, Stanley argues that the administrative law judge failed to

consider all his impairments in assessing his residual functional capacity. We

affirm the decision to discount Wofford’s opinion, but we reverse the decision

about Stanley’s residual functional capacity and remand for further proceedings.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “‘Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.’” Id. (quoting Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). That review “precludes deciding

the facts anew, making credibility determinations, or re-weighing the evidence.”

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      Substantial evidence supports the decision to discount Wofford’s opinion

that in December 1997 Stanley was “totally and permanently disabled for all

work.” Wofford’s opinion is inconsistent with his medical notes about Stanley’s



                                          2
condition, the opinions of other doctors who examined Stanley, and Stanley’s

testimony. See Jones v. Dep’t of Health & Human Servs., 941 F.2d 1529, 1532–33

(11th Cir. 1991); Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991).

Wofford recorded essentially the same complaints about Stanley’s severe back pain

and headaches between 1995 and 1997, and Wofford stated in 1995 and 1996 that

Stanley was capable of performing light work. Although in 1997 Stanley suffered

two bouts of bursitis and an increase in kidney stones, Wofford’s notes do not

suggest that those conditions were disabling. Physicians Dean Talley and Alfred

Hauser examined Stanley in July 1996 and September 1997, and neither physician

concluded that Stanley was disabled. Furthermore, Stanley’s testimony about

walking up to a mile, shopping for groceries, attending his sons’ baseball games,

and hunting a couple of times a year suggests that he was not permanently

disabled. The only evidence in the record that supports Wofford’s opinion is a

report detailing the findings of an exercise physician and a physical trainer during a

vocational assessment, but those individuals do not qualify as acceptable medical

sources who can provide evidence to establish that Stanley was impaired. 20

C.F.R. § 404.1513(a). We affirm the decision not to give controlling weight to

Wofford’s opinion.

      Although the decision of the administrative law judge reflects a reasoned



                                          3
consideration of Wofford’s opinion, the decision does not reflect a reasoned

consideration of all the medical evidence in determining Stanley’s residual

functional capacity. “[T]he regulations define [residual functional capacity] as that

which an individual is still able to do despite the limitations caused by his . . .

impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004) (citing

20 C.F.R. § 404.1545(a)). Residual functional capacity is determined by

considering cumulatively “all the relevant medical and other evidence,” 20 C.F.R.

§ 404.1520(e), in the case. Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987).

      Stanley presented evidence that he suffered from kidney disease, cervical

disease, lumbar disc disease, headaches, and adjustment disorder, but the

administrative law judge failed to consider the combined effect of these

impairments. The administrative law judge mentioned but did not consider

evidence about Stanley’s kidney disease, and the administrative law judge

evaluated separately Stanley’s cervical and lumbar diseases and his adjustment

disorder. After the administrative law judge found that the adjustment disorder

was not a severe impairment, he assessed Stanley’s residual functional capacity

based solely on Stanley’s cervical and lumbar diseases and his headaches.

Ultimately, the administrative law judge found that Stanley could “perform a

significant range of sedentary work.” Substantial evidence does not support that



                                            4
finding because the administrative law judge failed to account for the combined

effect of all of Stanley’s impairments. We reverse the order of the district court

that affirmed this portion of the decision of the Commissioner and we remand “for

review of all of the evidence under the proper legal standards.” Id. at 1002.

      We AFFIRM the decision to discount the opinion of Stanley’s treating

physician, but we REVERSE the decision of the district court affirming the

decision about Stanley’s residual functional capacity, and we REMAND for

further proceedings.

      AFFIRMED IN PART, and REVERSED and REMANDED IN PART.




                                          5